DETAILED ACTION
Response to Amendment
The amendment filed on 09/06/2022 has been entered.  Claims 1-6 remain pending in the application.   The rejection of claims 1 and 3 under 35 U.S.C. 102 is now moot.  However, claims 1 and 3 are now rejected under 35 U.S.C. 103 along with other dependent claims 2, 4-6 as previously set forth in the Non-Final Office Action mailed on 06/30/2022 as described hereinafter. 

Response to Arguments
Applicant's arguments filed on 09/06/2022 have been fully considered but they are moot in view of new ground of rejection of claims 1 and 3 under 35 U.S.C. 103. 
The unpatentability of a pitch trouble prevention method is discussed in the previous  two submitted Office Actions and will not be repeated again to avoid redundancy.
Claim 1 is amended by characterizing the pitch control agent using a Markush claim in which the associated elements presumably should share a structural similarity and common use.  It is well settled case law that Markush groupings being read as a “closed” group such that other elements are not “read into” the claim and Hiroki Katsura indeed discloses at least one element selected from the group such as “alcohol or triiodoallyl alcohol”.  Therefore, the rejections of the claims are maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kato Masakatsu et al. (JP 63152493 A) in view of Hiroki Katsura et al. (EP 3020862 B1). 

Regarding claim 1, Masakatsu teaches:  A pitch trouble prevention method in a papermaking step of paper production (Title), comprising: an aeration step of exposing at least one of white water and adjusted water to gas (para [008] discloses “…In the present invention, bubbles to be blown into the process water are generated by lowering the pressure of a large amount of air from the outside, …” Of course, air is a gas.); and a pitch control agent addition step of adding a pitch control agent to the at least one of white water and adjusted water (para [004] discloses “The inventor of the present invention has conducted research and development on a method of removing colloidal pitch which causes pitch disturbance, and as a result, it has found that a special 16 ° pulp / paper manufacturing process We have found that a cationic polymer is added to water and bubbles of fine bubbles are blown under stirring and colloidal pitch is adhered to levitate the pitch and can be separated and removed easily.”) 
Although Masakatsu discloses various pitch control agents, nonetheless, Masakatsu does not expressly teach:  wherein the pitch control agent is at least one selected from a group consisting of anionic polymer, ampholytic polymer, non-ionic polymer, organic acid, alcohol, oil content, protein, enzyme, cyclodextrin, water-soluble cellulose, emulsifier, oxidant, and chelator. 
Katsura and the claimed invention are in the same field of art and are closely related such that Fig. 1 in both claimed invention and Katsura are the same since this cited reference is mostly directed to effective control of slime derived from the microorganisms generated in a circulating water line and the claimed invention is directed to applying the pitch control agent in a specific point in the operation process depicted in the schematic Fig. 1 so as to sufficiently control the generation of slime or pitch.  In addition, both the claimed invention and this cited reference belongs to same assignee.
That being said, Katsura discloses:  wherein the pitch control agent is at least one selected from a group consisting of anionic polymer, ampholytic polymer, non-ionic polymer, organic acid, alcohol, oil content, protein, enzyme, cyclodextrin, water-soluble cellulose, emulsifier, oxidant, and chelator (Para [0031] discloses at least “triiodoallyl alcohol”.  In addition, in para [0038-0040] discloses that the slime control agent may be dissolved or dispersed in a solvent such as alcohols.). 

Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify removing pitch present in process water of Masakatsu by adding a slime control agent such as triiodoallyl alcohol or alcohols as taught by Katsura so as to control the amount of slime control agent consumed during the reaction with white water without adversely affecting the reaction time of the process for the benefit of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading Katsura disclosure, would also have been motivated to apply its teaching of using the slime control agent into the white-water circulation line in the aerating step so as to reduce coagulation and coarsening of the pitch generating substance and further to reduce the amount of the slime control agent used in the entire process of operation, resulting in the cost of the operation.     

Regarding claim 2, Masakatsu in view of Katsura discloses all of the limitations of its base claim 1.  Katsura further discloses:   wherein the pitch control agent addition step is performed after the aeration step (para [0014] discloses “The slime control method is a slime control method in a white water circulation line in a paper making process, the method including the steps of: aerating with an oxygen-containing gas either one or both of the white water circulation line and a water feeding line for feeding water into the white water circulation line; and adding a slime control agent to at least one line of the white water from the circulation line and the water feeding line aerated with the oxygen-containing gas in the aerating step.”).  

Regarding claim 3, Masakatsu in view of Katsura discloses all of the limitations of its base claim 1.  Masakatsu further discloses:  wherein in the pitch control agent addition step, an amount of the pitch control agent to be added is 0.1 mg/L to 10,000 mg/L per kg of suspended solids (The present invention is based on the discovery that pulp / paper In the manufacturing process, 1 to 500 ppm (1- 500 mg/L ) of a cationic high molecular polymer having a molecular weight of 20,000 to 6,000,000 is added to process water having a pulp concentration of 0.5% or less…”).

Regarding claim 4, Masakatsu in view of Katsura discloses all of the limitations of its base claim 1.  Katsura further discloses:  Katsura discloses:  wherein in the aeration step, an aeration tank having a diffuser at a bottom is used, and an amount of aeration by the diffuser is 0.5 m3/h to 10 m3/h per m2 of bottom area of the aeration tank (Fig. 1, elements 13, 17, and 20. In addition, claim 4 discloses “an aeration tank having a diffuser tube on a bottom thereof is used for the aerating, and an aeration rate by the diffuser tube with respect to 1 m2 of a unit bottom area of the aeration tank is no less than 0.5 m3/hour and no greater than 10 m3/hour.).   

Regarding claim 5, Masakatsu in view of Katsura discloses all of the limitations of its base claim 1.  Katsura further discloses:   wherein in the aeration step, both the white water and the adjusted water are exposed to gas (Para [0007-0008], [0017], and [0020]).
  
Regarding claim 6, Masakatsu in view of Katsura discloses all of the limitations of its base claim 1.  Katsura further discloses:   Katsura discloses:  wherein a time from the aeration to the addition of the pitch control agent is 0 to 30 minutes (para [0044] discloses “The time period from the start of the aerating treatment until the adding of the slime control agent is not particularly limited, and this time period is preferably no less than 0 min and no greater than 30 min.”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748  
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748